STERLING CONSTRUCTION COMPANY, INC. EXHIBIT 10.2 Joseph P. Harper, Sr. Employment Agreement THIS EMPLOYMENT AGREEMENT (this "Agreement") is made to be effective as ofJuly 19, 2007 (the "Effective Date") by and between Joseph P. Harper, Sr. (hereinafter referred to as "Mr.Harper") and Sterling Construction Company, Inc. (hereinafter referred to as the "Company.") Background Mr.Harper has been an employee of the Company under an employment agreement that expired at the close of business on July 18, 2007 (the "Prior Agreement.")Mr.Harper and the Company wish to enter into another employment agreement on the terms and conditions set forth herein. THEREFORE, for and in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as follows: 1. Term
